Title: Dumas to the American Commissioners, 18[-28] December 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, December 18[-28], 1778, in French: Committees have been established to work on the new British complaints and on the response to the French ambassador. I am translating Amsterdam’s protest and will have copies made for Congress. December 19, morning: Having heard that the admiralty secretly planned to issue an advisory letting stand the refusal of convoys, the French ambassador has delivered a note to the Grand Pensionary strong enough to require a yes or no answer. December 19, evening: By a plurality the Assembly has adopted the admiralty’s position; Amsterdam has delivered a protest denying the city’s responsibility and hence absolving it from any consequences that might result from the answer to France. December 22: I learn that the court of London is no longer content with the resolution taken on November 18. That taken on the 19th of this month has not yet been brought before the States General. The Assembly of Holland has been adjourned until next Tuesday [Dec. 29], perhaps in order for the delegates to obtain instructions for a new response to the French ambassador. December 24: The Dutch envoy reports that the British have ordered the seizure of neutral ships carrying masts, etc., to France. I have authorized the use of your letter about a Dutch prize brought into Charleston. December 28: I have come to Amsterdam to confer on some undertaking which could be very beneficial to America, and I leave tomorrow for The Hague.>
